Cook, J.,
delivered the opinion of the court.
The plaintiff, Dillard & Coffin Company, instituted suit in the circuit court of Sunflower county against the defendant, J. W. Jennings, to recover from him a balance of one thousand one hundred ninety-nine dollars and ninety cents and interest, alleged to be due for advances on certain cotton which the defendant had shipped to plaintiff for sale, and from a judgment for the defendant, this appeal was prosecuted. ’
On November 21, 1919, the appellee shipped to the appellant forty-seven bales of cotton, and thereafter continued to make shipments during the cotton season ofi 1919 and 1920 until he had shipped a total of ninety-nine bales, and the appellant advanced to appellee on this cotton the sum of' fourteen thousand four hundred dollars. This cotton was sold by appellant in lots at various times, and the proceeds credited to the account of appellee, the balance of one thousand one hundred ninety-nine dollars and ninety cents sued for being the difference between the amount received for the cotton and the amount advanced to appellee by appellant.
The appellee defended this suit upon the ground that he had instructed appellant to sell all his cotton at any price obtainable, and thfit appellant had an offer for the cotton which, if it had been accepted, would have paid his *375account in full, and which would probably have left a balance due him instead of a deficit of the amount Sued for.
George Yerger, vice president and manager'of appellant, testified that during the season of 1919-20 the demand was almost entirely for the better grades of cotton and the longer lengths of staple, and for a long period no bids could be obtained on the shorter lengths and lower grades; that, after appellee authorized appellant to begin sales of his cotton on December 1, 1919, the samples thereof were placed on the sales tables and offered for sale; that efforts were made every day to sell the same, and practically no bids were refused until all the cotton was sold; that a large part of appellee’s cotton was sold at excellent prices; that appellant did not receive a letter from appellee, dated January 28, 1920, instructing them to sell his cotton at any price that could be secured for it, and that no such instructions Avere ever received by appellant; that during the spring of 1920 J. S. Wakefield asked permission to offer to some eastern mills a lot of five hundred or six hundred bales; that Wakefield did offer the cotton to buyers at different times, but appellant was never able to secure a bid from Wakefield, and that he never at any time made an offer for the lot of cotton, and that, notwithstanding the fact that they were constantly endeavoring to make sales, they were unable to secure buyers, and this was the only reason the cotton Avas not sold earlier. Mr. Paul Dillard, president of the appellant company, testified to substantially the same facts.
J. S. Wakefield, a cotton buyer, testified that some time during the spring of 1920 he requested Mr. Gwynne Yerger to permit him to offer five or six hundred bales of cotton to an eastern mill at twenty-five and one-half cents per pound, but that he never at any time made an offer for the cotton at that or any other price. He denied that he ever offered Mr. Yerger twenty-five cents per pound for appellee’s cotton or for a lot of one hundred bales of cotton.
*376Appellee testified that on January 28, 1920, lie mailed a letter to appellant directing that his cotton be sold for whatever price could be obtained therefor; that thereafter he was in appellant’s office at a time when J. S. Wakefield was present, and mad.e some inquiry in regard to the sale of a lot of cotton; that Wakefield-stated that he wanted to find some cotton low enough in grade to be bought at twenty-five and one-half cents; that he had an order to fill, and desired to purchase several hundred bales; that Mr. Yerger informed him that he had no cotton that he could sell for less than thirty cents; that he (Jennings) instructed Yerger to sell all his cotton to Wakefield if he could get that price, but that Wakefield made no offer for the cotton. At the time of this interview with Wakefield, the appellant had about forty bales of cotton still unsold, but there is no evidence whatever as' to the quality, grade, or staple of this cotton.
Counsel agree that the only question presented for decision is whether, under this testimony, the appellant was entitled to a peremptory instruction. The testimony that there was very little demand for cotton of the grade of appellee’s cotton, that every effort to sell the cotton at a fair price was made, that sales were made at every opportunity, and account sales regularly submitted to appellee, that appellee never advised appellant that he was dissatisfied with the manner in which his cotton was being-handled and sold, is undisputed. Appellee appears to rely on the Wakefield incident to support his contention that the cotton could have been sold at a price of not less than twenty-five cents per pound, but all the witnesses, including appellee himself, testified that Wakefield made no offer for the cotton. There was no testimony whatever as to the grade or staple of the cotton, and none that it could have been sold at a higher price than was obtained therefor by appellant, and we think the peremptory instruction requested by appellant should have been granted.
*377The judgment of the court below will therefore be reversed, and judgment entered here for appellant for the sum sued for with accrued interest.

Reversed, and judgment for appellant.